Digitally signed by
                             Illinois Official Reports                         Reporter of Decisions
                                                                               Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                       Supreme Court                           Date: 2016.09.01
                                                                               14:22:45 -05'00'




             Hampton v. Metropolitan Water Reclamation District, 2016 IL 119861




Caption in Supreme      JENICE HAMPTON et al., Appellees, v. METROPOLITAN
Court:                  WATER RECLAMATION DISTRICT OF GREATER CHICAGO,
                        Appellant.



Docket No.              119861


Filed                   July 8, 2016


Decision Under          Appeal from the Appellate Court for the First District; heard in that
Review                  court on appeal from the Circuit Court of Cook County; the Hon. Neil
                        H. Cohen, Judge, presiding.



Judgment                Reversed and remanded with directions.


Counsel on              Ronald M. Hill, Lisa Luhrs Draper, James J. Zabel and Ellen M.
Appeal                  Avery, of Chicago, for appellant.

                        Glen J. Dunn, Jr., and Angel P. Bakov, of Glen J. Dunn & Associates,
                        LTD., and Jeffrey Grant Brown, all of Chicago, for appellees.

                        Eric G. Patt and Richard Lee Stavins, of Robbins, Salomon & Patt,
                        LTD., of Glenview, for amicus curiae Village of Glenview.

                        Roy M. Harsch and John A. Simon, of Drinker Biddle & Reath LLP,
                        of Chicago, for amicus curiae Illinois Association of Wastewater
                        Agencies.
                              Jenifer L. Johnson, of Springfield, for amicus curiae Illinois
                              Municipal League.



     Justices                 CHIEF JUSTICE GARMAN delivered the judgment of the court,
                              with opinion.
                              Justices Thomas, Karmeier, and Theis concurred in the judgment and
                              opinion.
                              Justice Burke specially concurred, with opinion, joined by Justices
                              Freeman and Kilbride.



                                               OPINION

¶1         Plaintiffs, a class of property owners, filed complaints against the Metropolitan Water
       Reclamation District of Greater Chicago (the District), based on allegations of flooding on
       their properties following a rainstorm. The circuit court consolidated the complaints. Plaintiffs
       assert that the District caused the flooding by diverting stormwater into nearby creeks.
       Plaintiffs claim that the flooding constitutes a taking for which they are entitled to just
       compensation under the Illinois takings clause. The District moved to dismiss the consolidated
       complaint based on this court’s decision in People ex rel. Pratt v. Rosenfield, 399 Ill. 247
       (1948). The District contends that, based on Pratt, a temporary flooding can never constitute a
       taking under the Illinois Constitution. More recently, however, the United States Supreme
       Court concluded that temporary flooding can constitute a taking under the federal constitution.
       Arkansas Game & Fish Comm’n v. United States, 568 U.S. ___, 133 S. Ct. 511 (2012). The
       Cook County circuit court denied the District’s motion to dismiss the Illinois takings clause
       claim and certified the following question pursuant to Illinois Supreme Court Rule 308 (eff.
       Feb. 26, 2010): “Does Arkansas Game and Fish Commission v. U.S.[,] 133 S. Ct. 511 (2012),
       overrule the Illinois Supreme Court’s holding in People ex rel. Pratt v. Rosenfield, 399 Ill. 247
       (1948)[,] that temporary flooding is not a taking?”
¶2         The appellate court recognized that the Illinois takings clause provides broader protection
       than the federal takings clause but did not address whether a “taking” is defined in the same
       way under each clause. The appellate court interpreted Pratt as establishing a “blanket
       temporary-flooding exception” and held that Arkansas Game & Fish Comm’n overruled Pratt
       to the extent that Pratt held a temporary flooding could never be a compensable taking. We
       allowed defendant’s petition for leave to appeal pursuant to Illinois Supreme Court Rule 315
       (eff. Jan. 1, 2015).

¶3                                          BACKGROUND
¶4         Plaintiffs are property owners and residents of the villages of Bellwood, Hillside, and
       Westchester. These villages are located within Cook County and within the territory for which
       the District is responsible for stormwater management. On or about July 23-24, 2010, Cook
       County experienced a heavy rainfall. Plaintiffs allege that, in response to the rain, defendant:

                                                   -2-
     (1) closed the Lockport Lock and Dam floodgate to the Des Plaines River, which affected the
     water levels on Lower Salt Creek, Addison Creek, and the Lower Des Plaines River; (2) closed
     the locks to Lake Michigan at the Chicago Water Control Works, which affected the water
     level of the Lower Des Plaines River; (3) discharged excess stormwater runoff from the
     O’Hare South Detention Basin, the O’Hare North Retention Pond, and Touhy Avenue Flood
     Control Reservoir Cells 1 and 2 into the surrounding waterways, which caused an increase in
     flow and volume in waterways upstream and downstream of Hillside, Bellwood, and
     Westchester; (4) pumped stormwater into Addison Creek, which caused an increase in flow
     and volume in Addison Creek; and (5) pumped stormwater from the Mayfair Reservoir into
     Lower Salt Creek, which caused an increase in flow and volume in Lower Salt Creek. Plaintiffs
     also allege that on or before July 23 and 24, 2010, the District was engaged in maintenance
     activity within the Lower Salt Creek and Addison Creek channels. Plaintiffs claim that, as the
     result of these activities, Addison Creek and Lower Salt Creek overtopped their banks and
     caused flooding on properties owned and occupied by plaintiffs. Plaintiffs also allege these
     actions caused sewers to back up, which caused additional flooding.
¶5        In asserting their claim of a violation of the Takings Clause, plaintiffs allege that their
     homes, personal belongings, basements, and other private property were damaged or destroyed
     as a result of the flooding. Plaintiffs also allege that members of the class were deprived of the
     use of their homes because of the backup from the public sewers and overtopping of the creeks.
     Plaintiffs’ complaint does not further explain how the flooding deprived members of the use of
     their homes, the extent of the damage, how long the properties remained flooded, or whether
     the damage caused by the flooding has been or could be repaired.
¶6        The District moved to dismiss the complaint under sections 2-615 and 2-619 of the Code of
     Civil Procedure. 735 ILCS 5/2-615, 2-619.1 (West 2014). The circuit court granted the motion
     as to count I and thereby dismissed plaintiffs’ claim based on a violation of the Metropolitan
     Water Reclamation District Act. That claim is not at issue in this appeal. Next, the circuit court
     denied the District’s motion to dismiss plaintiffs’ takings clause claim, based on its finding that
     plaintiffs sufficiently alleged a physical invasion of their properties as a result of the District’s
     actions. The circuit court then granted the District’s motion to certify the following question
     for interlocutory appeal under Illinois Supreme Court Rule 308: “Does Arkansas Game and
     Fish Commission v. U.S.[,] 133 S. Ct. 511 (2012), overrule the Illinois Supreme Court’s
     holding in People ex rel. Pratt v. Rosenfield, 399 Ill. 247 (1948)[,] that temporary flooding is
     not a taking?” See Ill. S. Ct. R. 308 (eff. Feb. 26, 2010).
¶7        The appellate court declined to consider the facts of the case and addressed only the
     certified question. The appellate court first compared the takings clause of the Illinois
     Constitution with the takings clause in the fifth amendment to the U.S. Constitution. The court
     found that the “Illinois takings clause provides protection greater than that of its federal
     counterpart.” 2015 IL App (1st) 132317, ¶ 14 (citing International College of Surgeons v. City
     of Chicago, 153 F.3d 356, 363 (7th Cir. 1998)). The court concluded that, “to the extent that
     Pratt holds that temporary flooding of property can never be a compensable taking under the
     Illinois Constitution, it is effectively overruled by Arkansas Game & Fish Comm’n.” Id. ¶ 26.
     The appellate court remanded the case to the circuit court to address the merits of plaintiffs’
     complaint in light of this conclusion. The District filed a petition for leave to appeal to this
     court, which we allowed. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015). This court also granted leave to
     the Illinois Association of Wastewater Agencies, the Illinois Municipal League, and the

                                                   -3-
       Village of Glenview to file amicus curiae briefs.

¶8                                                ANALYSIS
¶9          This court is now asked to review the appellate court’s answer to the certified
       question—whether Arkansas Game & Fish Comm’n overruled the Illinois Supreme Court’s
       holding in Pratt that temporary flooding is not a taking. Our review of the appellate court’s
       ruling on certified questions is governed by Rule 308. DeBouse v. Bayer, 235 Ill. 2d 544, 550
       (2009). We review certified questions, which are by definition questions of law, de novo.
       Moore v. Chicago Park District, 2012 IL 112788, ¶ 9. Plaintiffs’ claim is based solely on the
       Illinois takings clause. This court is the final arbiter of state law. Hope Clinic for Women, Ltd.
       v. Flores, 2013 IL 112673, ¶ 79. The U.S. Supreme Court has no authority to overrule a state
       court’s declaration of the meaning of state law. Id.; see Bute v. Illinois, 333 U.S. 640, 668
       (1948) (“The Supreme court of Illinois has affirmed both sentences ***. It has thus
       conclusively established their compliance with Illinois law.”). Therefore, the Supreme Court’s
       decision in Arkansas Game & Fish Comm’n could not overrule a decision of this court
       regarding the Illinois takings clause.
¶ 10        However, Illinois employs a limited lockstep approach when interpreting cognate
       provisions of the Illinois and U.S. Constitutions. Under this approach, there are three possible
       scenarios. People v. Caballes, 221 Ill. 2d 282, 289 (2006). If a provision is unique to the state
       constitution, it must be interpreted without reference to a federal counterpart. Id. If a provision
       in the state constitution is similar to a provision in the federal constitution, but differs from it in
       some significant respect, the language of the provision must be given effect. Id. at 289-90.
       Lastly, if a provision of the state constitution is identical to or synonymous with the federal
       constitutional provision, federal authority on the provision prevails, unless “the language of
       our constitution, the constitutional convention debates and committee reports, or state custom
       and practice *** indicate that the provisions of our constitution are intended to be construed
       differently.” Hope Clinic for Women, Ltd., 2013 IL 112673, ¶ 83. Under this approach, this
       court will follow the lead of the United States Supreme Court when it publishes decisions
       regarding a constitutional provision if it is determined that the relevant provision is to be
       interpreted as synonymous with its Illinois counterpart. The circuit court should have avoided
       the use of the term “overruled” and drafted its certified question in a way that would better
       reflect the role of federal precedent in Illinois law. Nevertheless, we will consider whether the
       decision in Arkansas Game & Fish Comm’n ought to be incorporated into this court’s Illinois
       takings clause jurisprudence and, if so, whether that decision conflicts with this court’s
       decision in Pratt.
¶ 11        The first step to resolving this question is to determine whether the takings clauses of the
       Illinois and U.S. Constitutions are synonymous. The Illinois takings clause states: “Private
       property shall not be taken or damaged for public use without just compensation as provided
       by law. Such compensation shall be determined by a jury as provided by law.” Ill. Const. 1970,
       art. I, § 15. The federal takings clause, in relevant part, provides: “nor shall private property be
       taken for public use, without just compensation.” U.S. Const., amend. V. Clearly, the takings
       clause is not unique to the Illinois Constitution and therefore does not fall within the first
       category described above.



                                                      -4-
¶ 12        The District contends that, because the language of the Illinois clause differs from the
       language of the federal clause, the two clauses should not be interpreted as meaning the same
       thing. The relevant difference in the two clauses is the explicit inclusion in the Illinois clause of
       protection for property that is “damaged” and the requirement that compensation be
       determined “by a jury as provided by law.” Plaintiffs alleged that their properties were both
       taken and damaged. However, the certified question addresses only property that is taken, and
       thus we examine first what constitutes a taking under Illinois law in order to determine whether
       Arkansas Game & Fish Comm’n is relevant to a takings claim analysis under Illinois law.
¶ 13        We find no convincing evidence that the delegates to the Illinois constitutional conventions
       intended for a “taking” to be defined differently from its federal counterpart. See Forest
       Preserve District v. West Suburban Bank, 161 Ill. 2d 448, 458 (1994) (“ ‘[T]he fifth
       amendment’s prohibition of the taking of private property for public use without just
       compensation does not preclude the State from taking private property, but only requires the
       State pay compensation.’ *** We interpret our present State constitutional protection against
       taking property without just compensation in the same way.” (quoting Beverly Bank v. Illinois
       Department of Transportation, 144 Ill. 2d 210, 229-30 (1991)); Horn v. City of Chicago, 403
Ill. 549, 554 (1949) (noting that the same test is applied by the Illinois Supreme Court and the
       federal courts to determine whether real estate has been taken for public use within the
       meaning of the takings clauses); see also City of Chicago v. ProLogis, 236 Ill. 2d 69, 77, 80-81
       (2010) (analyzing takings claims under the Illinois and United States Constitutions in the same
       way and declining to consider whether the Illinois clause provides greater protection, because
       the party making the argument failed to raise it in petition for leave to appeal and thus the
       argument was forfeited); Cwik v. Giannoulias, 237 Ill. 2d 409, 417-19 (2010) (analyzing
       takings claims based on the state and federal constitutions in the same manner); Canel v.
       Topinka, 212 Ill. 2d 311, 331-32 (2004) (same); Village of Lake Villa v. Stokovich, 211 Ill. 2d
106, 130 (2004) (same); Southwestern Illinois Development Authority v. National City
       Environmental, L.L.C., 199 Ill. 2d 225, 235-42 (2002) (same).
¶ 14        A review of the transcripts from the Constitutional Convention of 1870, when the
       “damage” prong of the Illinois takings clause was added, indicates no intent on the part of the
       convention delegates to deviate from the federal definition of a taking. The amendment was
       made to provide broader protection and establish a constitutional remedy for property owners
       whose real estate is damaged but not taken as a result of public improvements. II Debates and
       Proceedings of the Constitutional Convention of the State of Illinois 1578 (Apr. 29-30, 1870)
       (“This is an innovation—a new principle. It is for the purpose *** of protecting persons whose
       property is not immediately taken by the exercise of the right of eminent domain, but by reason
       of the adjoining property being taken or a street being leveled or graded up so that their
       property is injured.”). Similarly, the discussion of the takings clause at the 1970 convention
       does not reveal any intention to interpret a “taking” as something other than what is recognized
       as a taking under the federal constitution. 3 Record of Proceedings, Sixth Illinois
       Constitutional Convention 1553 (“Presently in our constitution, we have a provision that you
       can’t take a man’s property without paying him for it. We also have a provision—which is
       different from most states and different from federal rule—that you can’t damage a man’s
       property without paying him for it.”).
¶ 15        Furthermore, there is no evidence that state custom and practice dictate a different analysis
       under state and federal law. The District and its amici assert that there is a state practice of

                                                     -5-
       applying a blanket rule that temporary flooding cannot be a taking. This court has never
       applied such a blanket rule, and only in Luperini v. County of Du Page and in this case has the
       appellate court stated such a categorical ban. Compare Luperini v. County of Du Page, 265 Ill.
       App. 3d 84, 89 (2d Dist. 1994) (summarizing Pratt as holding that, “[w]here the public
       improvement causes only temporary accumulations of water on the subject property, a taking
       has not occurred”), with Pineschi v. Rock River Water Reclamation District, 346 Ill. App. 3d
719, 726-27 (2d Dist. 2004) (holding that the plaintiff had a valid taking claim where he was
       forced to evacuate his house for several days due to a government-caused sewer backup,
       despite the fact that the taking was temporary); see In re Petition of Commissioners of Sny
       Island Levee Drainage District, 130 Ill. App. 3d 959, 967 (4th Dist. 1985) (noting that, in
       Pratt, “[t]he supreme court affirmed, noting that none of plaintiffs’ property was taken by the
       improvement and that the damages complained of were not of a sufficiently lasting nature to
       amount to a taking”); County of Winnebago v. Kennedy, 60 Ill. App. 2d 408, 412 (2d Dist.
       1965) (“The diversion of surface water onto property by means of altering the natural drainage
       can constitute a taking. [Citations.] Whether the diversion of water onto property constitutes a
       ‘taking’ of the property, or merely ‘damage’ to it, depends, obviously, upon the facts of the
       case.”); see also Rockstead v. City of Crystal Lake, 486 F.3d 963, 967 (7th Cir. 2007) (“The
       Supreme Court of Illinois has not weighed in on the issue since the Pratt case in 1948, more
       than half a century ago. It is premature to conclude that if faced with a case such as this it
       would deny relief on the basis of a mechanical application of the ‘temporary accumulations’
       doctrine.”).
¶ 16        Therefore, United States Supreme Court decisions regarding what constitutes a taking are
       relevant for purposes of determining whether a plaintiff has sufficiently alleged a taking under
       the Illinois Constitution. See International College of Surgeons, 153 F.3d at 363 (“Although it
       is true that the Illinois Takings Clause provides protection greater than that provided by its
       federal counterpart *** [t]he greater protection provided by the Illinois Takings Clause stems
       from the fact that the clause not only guards against a governmental taking of private property
       but also guards against governmental ‘damage’ to private property. *** If the plaintiff cannot
       make this showing, then his claim is analyzed under the same standard employed under the
       federal constitution ***.”).
¶ 17        The United States Supreme Court’s decision in Arkansas Game & Fish Comm’n and the
       Illinois Supreme Court’s decision in Pratt both address whether temporary flooding
       constitutes a taking under the United States and Illinois Constitutions, respectively. Plaintiffs
       assert that the rule in Arkansas Game & Fish Comm’n is directly contrary to the rule in Pratt.
       The District contends that these cases are distinguishable. We conclude these cases are
       consistent with one another.
¶ 18        In Pratt, the plaintiffs alleged that their properties were damaged when an old viaduct was
       removed and replaced. 399 Ill. at 248. In replacing the viaduct, the grade of the street bordering
       the plaintiffs’ properties was changed. Id. at 249. The plaintiffs alleged that, as a result, surface
       water ran into their buildings, requiring them to change the floor levels in order to continue
       using the buildings. Id. The plaintiffs filed a petition for a writ of mandamus requiring the city
       and related agencies and officials to file a petition to determine damages. Id. The defendants
       refused to pay the damages or institute eminent domain proceedings. Id. The supreme court
       noted that “[i]t [was] not alleged that the[ ] waters accumulate and remain on the premises and
       thereby prevent the use thereof,” and that the “[r]unning surface waters are not constantly

                                                     -6-
       present but are temporary and come as a result of rain or snow.” Id. at 251. Based on these
       findings, the court concluded that “[t]he allegations [were] not sufficient to indicate a physical
       invasion *** and there [was] no showing that any property was actually taken in connection
       with the improvement.” Id. at 252. Therefore, the court affirmed the circuit court’s dismissal of
       the petition for a writ of mandamus. Id.
¶ 19       The District and the appellate court read Pratt as establishing a bright-line rule that
       temporary flooding is not a taking. 2015 IL App (1st) 132317, ¶ 25. As already discussed, this
       court has never viewed Pratt as stating a categorical bar, and neither have most panels of our
       appellate court.
¶ 20       The court in Pratt merely held that the flooding that occurred in that case did not cause the
       type of damage to the property that would constitute a taking. Pratt, 399 Ill. at 252 (“In [Kane
       v. City of Chicago, 392 Ill. 172 (1945),] we said, ‘We are of the opinion that the case before us
       does not, on the facts alleged, bring plaintiff’s case within the definition of a taking of property
       by invasion ***.’ What was there said applies here and in our opinion the allegations of the
       amended petition are not sufficient to show a taking of any of appellants’ property.”). In
       particular, the Pratt court’s focus on the issue of whether the damage “prevent[ed] the use” of
       the property indicates that damage that does prevent the use of property may constitute a
       taking. Id. at 251.
¶ 21       Consistent with this conclusion, the United States Supreme Court in Arkansas Game &
       Fish Comm’n held that temporary flooding can give rise to a takings claim when the flooding
       directly and immediately interferes with the owner’s enjoyment and use of the land. 568 U.S.
       at ___, 133 S. Ct. at 519. In Arkansas Game & Fish Comm’n, the United States Army Corps of
       Engineers released upstream waters in such a way that the Commission’s property was flooded
       during the peak growing season for timber. Id. at ___, 133 S. Ct. at 516. The flooding was
       temporary but recurred consistently over a period of six years. Id. at ___, 133 S. Ct. at 516. The
       Commission owned the property for the purpose of growing timber and to protect the wildlife
       that lived there. Id. at ___, 133 S. Ct. at 515-16. The flooding made it impossible for timber to
       grow productively on the property, and, as a result, the wildlife ecosystem was destroyed. Id. at
       ___, 133 S. Ct. at 517. The Commission filed suit against the government, claiming the
       temporary but recurring flooding was a taking. Id. at ___, 133 S. Ct. at 516. The Supreme
       Court noted that it has previously held that government-induced flooding can constitute a
       taking (Pumpelly v. Green Bay Co., 80 U.S. 166 (1871)), that seasonally recurring flooding
       could constitute a taking (United States v. Cress, 243 U.S. 316 (1917)), and that “[a] temporary
       takings claim could be maintained as well when government action occurring outside the
       property gave rise to ‘a direct and immediate interference with the enjoyment and use of the
       land.’ ” Arkansas Game & Fish Comm’n, 568 U.S. at ___, 133 S. Ct. at 519 (quoting United
       States v. Causby, 328 U.S. 256, 266 (1946)). Thus, the Court concluded that
       “government-induced flooding of limited duration may be compensable.” Id. at ___, 133 S. Ct.
       at 519.
¶ 22       Neither Arkansas Game & Fish Comm’n nor Pratt imposes a bright-line rule or exception
       regarding whether temporary flooding constitutes a taking. Id. at ___, 133 S. Ct. at 519 (“No
       decision of this Court authorizes a blanket temporary-flooding exception to our Takings
       Clause jurisprudence, and we decline to create such an exception in this case.”). Both indicate
       that courts must look to the facts of each case to determine whether the property owner’s use


                                                    -7-
       and enjoyment of the property has been diminished or destroyed. Therefore, these cases are
       consistent, and both decisions should inform Illinois courts when addressing takings claims
       based on temporary flooding. To the extent the appellate court in Luperini held that temporary
       flooding could not constitute a taking, that decision is overruled. Luperini, 265 Ill. App. 3d at
       89.
¶ 23       Having established that in some circumstances temporary flooding can constitute a taking,
       the court is now faced with the question of whether plaintiffs sufficiently alleged a violation of
       the Illinois takings clause. “ ‘When this court accepts an appeal involving a question of law
       identified under Rule 308, interests of judicial economy and the need to reach an equitable
       result oblige us to go beyond the question of law presented and consider the propriety of the
       order that gave rise to the appeal.’ ” Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 153
       (2007) (quoting Bright v. Dicke, 166 Ill. 2d 204, 208 (1995)). “Determining whether there has
       been an actionable taking is a question of law,” which this court reviews de novo. ProLogis,
236 Ill. 2d at 77. The District challenged plaintiffs’ takings clause claim by filing a motion to
       dismiss. “The critical inquiry in determining whether a pleading should be dismissed *** is
       whether the allegations, when construed in the light most favorable to the plaintiff, are
       sufficient to establish a cause of action upon which relief may be granted.” Sorrells v. City of
       Macomb, 2015 IL App (3d) 140763, ¶ 22 (citing Kanerva v. Weems, 2014 IL 115811, ¶ 33).
¶ 24       The court has defined a taking as a physical invasion of private property or the radical
       interference with a private property owner’s use and enjoyment of the property. Forest
       Preserve District, 161 Ill. 2d at 456-57. This court has also held that a taking occurs when real
       estate is physically invaded “by superinduced additions of water *** so as to effectually
       destroy or impair its usefulness.” Horn, 403 Ill. at 554. Flooding that does not cause this level
       of destruction is not a taking. Pratt, 399 Ill. at 252; see Hartwig v. United States, 485 F.2d 615,
       619 (Ct. Cl. 1973) (“ ‘The essential inquiry [in taking cases arising out of a flood situation] is
       whether the injury to the claimant’s property is in the nature of a tortious invasion of his rights
       or rises to the magnitude of an appropriation of some interest in his property permanently to the
       use of the Government.’ ” (quoting National By-Products, Inc. v. United States, 405 F.2d
1256, 1273-74 (Ct. Cl. 1969))).
¶ 25       The Court in Arkansas Game & Fish Comm’n set forth additional factors that assist in
       determining whether a temporary flooding constitutes a taking. 568 U.S. at ___, ___, 133 S. Ct.
       at 519, 522-23; see Sorrells, 2015 IL App (3d) 140763, ¶ 27. As we have already determined
       that a “taking” is defined in the same way under federal and state law, we find the factors used
       by the federal court helpful in analyzing a taking claim under the Illinois Constitution. We
       recognize that Arkansas Game and Fish Comm’n had not yet been decided when plaintiffs
       filed their complaints. However, because the incorporation of this decision does not involve a
       significant change in Illinois law, we find it appropriate to consider these factors when
       reviewing plaintiffs’ consolidated complaint. These factors include the time and duration of
       the flooding, whether the invasion of the property was intentional or whether it was a
       foreseeable result of an authorized government action, and the character of the land and the
       owner’s reasonable investment-backed expectations regarding the land’s use. Arkansas Game
       & Fish Comm’n, 568 U.S. at ___, 133 S. Ct. at 522-23.
¶ 26       The complaint in this case addresses only one instance of flooding. Plaintiffs have not
       alleged that the flooding is recurring or that the water remained on their properties for a


                                                    -8-
       prolonged period of time. They do not allege that the damage caused could not be satisfactorily
       repaired. In their brief before this court, plaintiffs state that they are seeking “compensatory
       damages for the value of lost possessions and the cost of repairing their homes.” Plaintiffs have
       not addressed whether the flooding was intentional or whether the District knew or should
       have known that the flooding of plaintiffs’ properties would occur. In their brief, plaintiffs
       assert that the District’s acts were intentional and imply that the District acted to avoid flooding
       at O’Hare International Airport. Their complaint does not, however, address whether the
       District intended or knew that the diversion would cause the creeks to overflow or otherwise
       that the actions taken would cause the flooding. Finally, the properties involved are residential
       properties. Therefore, plaintiffs have an investment-backed expectation that they will be able
       to use their properties for the purpose of maintaining homes. However, plaintiffs’ complaint
       states only that “Members of the class were deprived of the use of their homes.” They offer no
       explanation for how they were deprived of the use of their home or otherwise support this
       claim. Therefore, plaintiffs’ amended complaint fails to sufficiently allege that the temporary
       flooding that occurred in this case constitutes a taking under the Illinois Constitution.
¶ 27       Alternatively, plaintiffs assert in their complaint that they are entitled to compensation
       under the takings clause for damage to their properties. As discussed, the Illinois takings clause
       reaches beyond the scope of the federal takings clause and provides a remedy for owners
       whose property is damaged by some government action. When “the owner of property is
       seeking to recover the just compensation guaranteed by the constitution for the lawful
       damaging of private property for public use, the burden is upon such owner to establish the
       existence and amount of the damage he claims.” Kane v. City of Chicago, 392 Ill. 172, 177
       (1945). Property is considered damaged for purposes of the takings clause if there is “any
       direct physical disturbance of a right, either public or private, which an owner enjoys in
       connection with his property; a right which gives the property an additional value; a right
       which is disturbed in a way that inflicts a special damage with respect to the property in excess
       of that sustained by the public generally.” Citizens Utilities Co. of Illinois v. Metropolitan
       Sanitary District of Greater Chicago, 25 Ill. App. 3d 252, 256 (1974) (discussing the definition
       of “damaged” established in Rigney v. City of Chicago, 102 Ill. 64 (1881)). Where no property
       is actually taken, an owner of damaged property may assert a right to compensation in an
       action at law. Illinois Power & Light Corp. v. Peterson, 322 Ill. 342, 347 (1926). Whether
       claimed by the owner as a plaintiff in an action at law or as a defendant in an eminent domain
       proceeding, “the right to damages is the same and is based on the [takings clause].” Id.
¶ 28       The certified question on appeal is limited to the meaning of “takings” alone, not of
       damaged property within the Illinois takings clause. Therefore, the lower courts have not yet
       had the opportunity to review whether plaintiffs have alleged a sufficient claim for
       compensation for damaged property. We decline to review the merits of this argument at this
       time.
¶ 29       We reverse the judgment of the appellate court and remand this cause to allow the circuit
       court to consider the entirety of plaintiffs’ claim in light of this opinion. Plaintiffs should have
       the opportunity to amend their takings clause claim on remand.




                                                    -9-
¶ 30                                            CONCLUSION
¶ 31       The takings clause of the Illinois Constitution provides greater protection for property
       owners than its counterpart in the United States Constitution, because it provides a remedy for
       property that is damaged, in addition to property that is taken. However, what constitutes a
       taking is the same under both clauses. Therefore, the Supreme Court’s holding in Arkansas
       Game & Fish Comm’n is relevant to the determination of whether government-induced
       temporary flooding is a taking pursuant to the Illinois Constitution.
¶ 32       The holding in Arkansas Game & Fish Comm’n does not conflict with the holding in Pratt
       to any extent, because the court in Pratt did not hold that temporary flooding can never
       constitute a taking. The court in Pratt merely held that the flooding that occurred in that case
       did not rise to the level of a taking. Similarly, the facts alleged in plaintiffs’ amended complaint
       are not sufficient to allege a taking under the Illinois takings clause. The complaint does not
       allege that the flooding “radically interfered” with plaintiffs’ use and enjoyment of their
       properties.
¶ 33       Plaintiffs alternatively claim that the flooding damaged their properties and therefore that
       they are entitled to compensation under the Illinois takings clause. The Illinois takings clause
       provides that the owner of damaged property has a right to just compensation, but the parties
       have not briefed this court on the issues surrounding plaintiffs’ damage claim. We remand this
       case to the circuit court for further proceedings consistent with this opinion.

¶ 34      Reversed and remanded with directions.

¶ 35       JUSTICE BURKE, specially concurring:
¶ 36       While I agree with the judgment rendered in this case, my reasoning differs in certain
       respects from that of the majority.
¶ 37       At the outset, the question certified by the circuit court asks whether the United States
       Supreme Court, in Arkansas Game & Fish Comm’n v. United States, 568 U.S. ___, 133 S. Ct.
511 (2012), “overruled” this court’s decision in People ex rel. Pratt v. Rosenfield, 399 Ill. 247
       (1948). Supra ¶ 2. There is a problem with this question that is immediately apparent.
       Arkansas Game & Fish Comm’n was a decision that interpreted the takings clause of the
       federal constitution (U.S. Const., amend. V). Pratt, on the other hand, was a decision that
       interpreted the takings clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 15).
¶ 38       Under the supremacy clause of the United States Constitution (U.S. Const., art. VI, cl. 2),
       the United States Supreme Court can, through its interpretation of the federal constitution,
       establish separate federal law that must be given effect over any conflicting state law. But the
       Supreme Court has long held that it has no authority to overrule a state court’s declaration of
       the meaning of state law. See, e.g., North Carolina v. Butler, 441 U.S. 369, 376 n.7 (1979)
       (“this Court must accept whatever construction of a state constitution is placed upon it by the
       highest court of the State”); Garner v. Louisiana, 368 U.S. 157, 166 (1961); Murdock v. City of
       Memphis, 87 U.S. (20 Wall.) 590 (1874). As Judge Easterbrook has noted, “a federal court may
       not disagree with the state courts’ construction of state law. [Citation.] State law means what
       state judges say it means, just as federal law means (for the purposes of judges of inferior
       federal courts) what the Supreme Court of the United States concludes it means.” United States
       ex rel. Garcia v. O’Grady, 812 F.2d 347, 356 (7th Cir. 1987) (Easterbrook, J., concurring).

                                                    - 10 -
¶ 39        To warrant certification under Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010), the
       proffered question must be one over “which there is substantial ground for difference of
       opinion.” Because it is black letter law that the United States Supreme Court has no authority
       to overrule this court’s interpretation of our state constitution, there can be no “substantial
       ground for difference of opinion” over whether Arkansas Game & Fish Comm’n overruled
       Pratt. The circuit court therefore erred in certifying the question.
¶ 40        Plaintiffs’ complaints alleged only a violation of the takings clause of the Illinois
       Constitution. The circuit court believed that this court’s interpretation of the Illinois takings
       clause in Pratt differed from the United States Supreme Court’s interpretation of the federal
       takings clause in Arkansas Game & Fish Comm’n. Given this fact, the circuit court was bound
       to follow and apply Illinois law to plaintiffs’ claims. Plaintiffs were always free to file separate
       federal claims.1
¶ 41        Because the circuit court erred in certifying the question, the appellate court was bound to
       dismiss the appeal. However, since the issue is now before us, the question remains whether
       this court should now incorporate the reasoning of Arkansas Game & Fish Comm’n into our
       Illinois takings clause jurisprudence. In the interest of judicial economy, I agree with the
       majority that we should address this question. However, I cannot agree with the majority’s
       reasoning for adopting Arkansas Game & Fish Comm’n as a matter of Illinois law. The
       majority holds that we should adopt the analysis in Arkansas Game & Fish Comm’n because it
       is “consistent” with Pratt and “does not involve a significant change in Illinois law.” Supra
       ¶¶ 17, 21, 22, 25. This is patently incorrect on the face of these decisions.
¶ 42        In Arkansas Game & Fish Comm’n, the Supreme Court held that, because
       government-induced flooding can constitute a taking of property, and because a taking need
       not be permanent to be compensable, “government-induced flooding of limited duration may
       be compensable” under the federal takings clause. Arkansas Game & Fish Comm’n, 568 U.S.
       at ___, 133 S. Ct. at 519. In so holding, the Court emphasized that the particular facts and
       circumstances of each case must be evaluated in determining whether temporary flooding
       constitutes a taking. Id. at ___, 133 S. Ct. at 521. In particular, the Supreme Court instructed
       that the following factors are to be considered: (1) the length of time of the physical invasion;
       (2) the “degree to which the invasion is intended or is the foreseeable result of authorized
       government action”; (3) “the character of the land at issue and the owner’s ‘reasonable
       investment-backed expectations’ regarding the land’s use”; and (4) the “[s]everity of the
       interference.” Id. at ___, 133 S. Ct. at 522.2
¶ 43        Importantly, Pratt did not consider any of the above factors as relevant to the required
       Illinois takings clause analysis. In Pratt, the court noted the “grave” nature of the damages to
       plaintiffs’ property from government-induced temporary flooding. Pratt, 399 Ill. at 251-52.
       These damages included damaged or destroyed valuable equipment, machinery, and supplies,
       as well as the necessity to change the floor levels, at great expense to the plaintiffs. Id. at 251.
       Nevertheless, the court held, because the floodwaters were merely temporary and not
           1
              Plaintiffs moved in the circuit court for leave to amend their complaints to include a claim based
       on the federal takings clause. It appears from the record that the motion remains pending.
            2
              The majority expressly incorporates into Illinois law the first three factors discussed in Arkansas
       Game & Fish Comm’n but makes no mention of the fourth, the “severity of the interference” caused by
       the invasion. Supra ¶ 25. The majority offers no explanation for this discrepancy.

                                                      - 11 -
       “constantly present,” plaintiffs were unable to state a claim under the Illinois takings clause. Id.
       Thus, the Pratt court rejected plaintiffs’ claim solely based on the temporary nature of the
       flooding. This court did not recognize the Arkansas Game & Fish Comm’n factors, much less
       give them any weight in our takings analysis, because we did not even recognize a cause of
       action for a temporary flooding.
¶ 44       The majority now finds that Arkansas Game & Fish Comm’n is completely consistent with
       Pratt. This is clearly incorrect. Because the two cases cannot be reconciled, incorporating
       Arkansas Game & Fish Comm’n into Illinois takings law means that we are now implicitly
       overruling our own decision in Pratt. In my view, this court should explicitly overrule Pratt.
¶ 45       Under the “limited lockstep” approach for interpreting cognate provisions of our state and
       federal constitutions, when the language of the provisions within our constitutions is nearly
       identical, departure from the United States Supreme Court’s construction of the provision will
       generally be warranted only if we find an indication in the language of our constitution,
       debates, or committee reports of the constitutional convention that the provisions of our state
       constitution are to be construed differently than are similar provisions in the federal
       constitution. Hope Clinic for Women, Ltd. v. Flores, 2013 IL 112673, ¶ 47. While the language
       in the Illinois takings clause is not identical to the federal takings clause, the part of the clause
       referring to “[p]rivate property *** taken *** for public use without just compensation” is
       identical. Ill. Const. 1970, art. I, § 15; U.S. Const., amend. V. Thus, courts have traditionally
       defined a “taking” under the Illinois takings clause in the same way that federal courts define a
       “taking” under the federal takings clause. See Forest Preserve District v. West Suburban Bank,
       161 Ill. 2d 448, 455-58 (1994); Muscarello v. Winnebago County Board, 702 F.3d 909, 913
       (7th Cir. 2012). No language in the constitution, debates, or committee reports dictates a
       different result. Thus, pursuant to the limited lockstep doctrine, it is appropriate to overrule
       Pratt and to adopt the multifactor test set forth in Arkansas Game & Fish Comm’n for purposes
       of determining whether temporary flooding constitutes a “taking” under the Illinois
       Constitution.
¶ 46       Finally, I agree with the majority that adopting the analysis in Arkansas Game & Fish
       Comm’n requires us to allow plaintiffs to amend their claims upon remand to the circuit court.
       Supra ¶ 29. Plaintiffs’ complaints were filed in July 2011. Arkansas Game & Fish Comm’n,
       which determined that temporary, government-induced flooding may give rise to a claim under
       the federal takings clause, was decided in December 2012. Not only was Arkansas Game &
       Fish Comm’n decided more than a year after plaintiffs filed their complaints, it was not until
       today’s opinion—more than four years after plaintiffs filed their complaints—that the
       reasoning of Arkansas Game & Fish Comm’n was first incorporated into Illinois law. Thus, it
       is appropriate that, upon remand to the circuit court, plaintiffs should be allowed to amend their
       complaints to address the factors in Arkansas Game & Fish Comm’n, if they are able to do so.
       See Karas v. Strevell, 227 Ill. 2d 440, 461 (2008).
¶ 47       For the foregoing reasons, I specially concur.
¶ 48       JUSTICES FREEMAN and KILBRIDE join in this special concurrence.




                                                    - 12 -